Citation Nr: 0928780	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for asbestosis for 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1956. 
He died in January 2003. The appellant was the Veteran's 
surviving spouse.

This case comes from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1. The Appellant in this case was the Veteran's surviving 
spouse.  

2.  The Board has received notice that the appellant died on 
September [redacted], 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time. 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1302 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


